Citation Nr: 1121922	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-05 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right upper arm disability, and if so, whether the claim should be granted. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a neurological disability of the left upper extremity, and if so, whether the claim should be granted. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a bilateral shoulder disability. 

5.  Entitlement to service connection for a bilateral leg disability. 

6.  Entitlement to service connection for a forehead cyst. 

7.  Entitlement to service connection for fibromyalgia. 

8.  Entitlement to a compensable rating for mid-back arthralgia.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran's February 2007 claim for service connection included the issue of service connection for an upper back disability.  The May 2007 notification letter from VA also listed an upper back condition as a disability currently on appeal.  This issue was not addressed in the November 2007 rating decision on appeal, and there is no indication it has been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for the appropriate action.  

The issue of entitlement to a compensable rating for mid-back arthralgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for a right upper arm disability and left ulnar neuropathy were denied in an unappealed June 1976 rating decision. 

2.  The evidence received since the June 1976 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claims.

3.  A low back disability, currently diagnosed as degenerative disc disease, was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.

4.  A bilateral shoulder disability was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.

5.  A bilateral leg disability was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.

6.  A forehead cyst was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.

7.  A neurological disability of the left upper extremity was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.

8.  Fibromyalgia was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  The June 1976 rating decision, denying the Veteran's claims for entitlement to service connection for a right upper arm disability and left ulnar neuropathy, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a right upper arm disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has been received to reopen the claim for service connection for a neurological disability of the left upper extremity.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  The criteria for service connection for a bilateral leg disability are not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

7.  The criteria for service connection for a forehead cyst are not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

8.  The criteria for service connection for a neurological disability of the left upper extremity are not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

9.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Initially, given the Board's favorable disposition of the Veteran's petitions to reopen previously-denied claims for service connection for a right upper arm disability and a neurological disability of the left upper extremity, the Board finds that all notification and development actions needed to fairly adjudicate these petitions on appeal have been accomplished.  

Regarding the claims for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in May 2007 and July 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the 2007 notice letters.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from VA and the Social Security Administration (SSA), and private medical records.  Additionally, the Veteran was provided a proper VA examination in October 2007 with etiological opinions in response to his claims.  This examination report, along with the other evidence of record including the lay statements, is adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Petitions to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Veteran's claims for entitlement to service connection for a right upper arm disability and left ulnar neuropathy were denied in an unappealed June 1976 rating decision.  In that decision, the RO found that the evidence of record, including the Veteran's service treatment records and an April 1976 VA examination report, did not establish the presence of current right upper arm and left ulnar neurological disabilities.  Therefore, the June 1976 rating decision became final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  

As the record contains a final rating decision denying service connection for a right upper arm disability and left ulnar neuropathy, the Board must determine whether new and material has been submitted, regardless of actions by the AOJ, before reaching the merits of the claim.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence received since the June 1976 rating decision includes March 1993 and April 2007 MRI reports of the right shoulder revealing degenerative changes and probable tendinitis.  Additionally, a VA physician who examined the Veteran in October 2007 found that the Veteran experienced a diffuse decrease to sensation in the entire left hand.  This evidence pertains to an element of service connection that was previously lacking as it shows that the Veteran has current disabilities of the right shoulder (i.e. upper arm) and a neurological disability of the left hand.  Reopening of the claims is therefore warranted.  

Service Connection for the Shoulders, Low Back, Legs, and a Forehead Cyst

The Veteran contends that service connection is warranted for disabilities of the shoulders, low back, bilateral legs, and a forehead cyst and left hand neuropathy as they were incurred due to injuries incurred during active duty service.  In multiple statements to VA the Veteran reported that his pain and neurological symptoms began during active duty service following a jeep accident in 1974.  In June 2007 and February 2008 statements he described how the jeep overturned, pinned him to the ground over the shoulder blades, and caused him to lose consciousness.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a), 3.309(a) (2010). 

Service treatment records document a jeep accident in May 1974 that resulted in abrasions to the Veteran's hands and back.  He denied incurring blunt trauma or loss of consciousness.  Four days later, the Veteran's abrasions were described as healing and he complained of a sore hand and arm.  In October 1974, the Veteran complained of occasional numbness in the left hand since the jeep accident in May.  He also reported a tender mass in his right upper arm.  Diagnoses of possible mild partial ulnar neuropathy of the left hand and possible scar formation of the right arm were rendered.  He was afforded a neurological consultation a few weeks later, but the examining physician found that the left hand neurological problem had resolved.  The Veteran's complaints of pain and a lump in the right triceps were attributed to a resolving hematoma.  The January 1975 separation examination was normal for all systems.  While the Veteran reported a history of arthritis, rheumatism, or bursitis on the accompanying report of medical history, he specifically denied a history of: painful joints, head injury, recurrent back pain, bone or joint deformities, a painful shoulder, or a trick knee.  

The post-service medical evidence establishes the presence of the current disabilities claimed by the Veteran.  An October 2007 VA examination revealed degenerative disc disease of the lumbar spine, decreased sensation in the left hand, degenerative joint disease of the shoulders, bilateral restless leg syndrome, and a forehead cyst.  Private and VA treatment records dated throughout the claims period also show diagnoses of right shoulder osteoarthritis, chondromalacia patella of the right knee, and chronic reports of pain involving the low back, upper extremities, and legs.  Service records also clearly document the Veteran's involvement in a jeep accident in May 1974.  The Board therefore finds that the first two elements necessary for service connection-a current disability and in-service injury-are established.  

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, the Board notes that service records do not indicate such a link.  No chronic conditions were noted on the January 1975 separation examination and while the Veteran was involved in a jeep accident, service treatment records only document the incurrence of abrasions to the hands and back.  The Veteran complained of left hand numbness following the accident, but the complaints resolved before an October 1974 neurological consultation.  The neurologist also found that the Veteran's complaints of right triceps pain were due to a resolving hematoma.  There is also no evidence of arthritis of the low back or of the shoulders within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the low back and the arms dates from April 1984 and January 1985, more than 10 years after the Veteran's separation from service, when he began to complain of low back and right arm pain to his private physician.  Although the Veteran did complain of right upper arm pain during an April 1976 VA examination, physical examination of the upper extremities was normal. 

The Veteran has reported a continuity of symptoms since active service.  The history he has provided is to the effect that he injured his low back, shoulders, legs, and forehead in the May 1974 jeep accident, and has experienced pain and other problems since that time.  The Veteran is competent to describe the features, symptoms, and onset of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must also determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds that the Veteran's reported history of a continuity of symptoms is not credible.  His current reports of continuous pain since service, as well as his description of the May 1974 jeep accident, are at odds with the objective evidence of treatment during service.  Service records only document findings of abrasions to the hands and back following the accident and, at the time of the accident, the Veteran specifically denied incurring any blunt trauma or loss of consciousness.  During the January 1975 separation examination, the Veteran specifically denied a history of head injury or problems with his back, shoulders, and legs and there were also no abnormalities found.  In addition, the Veteran's more recent statements regarding the onset of his symptoms are very different from those recorded in the post-service treatment records.  During the April 1976 VA examination, the Veteran stated that following the jeep accident he only received outpatient first aid therapy for abrasions and was returned to general duty after a few weeks.  Beginning in the 1980s, the Veteran underwent private treatment for numerous complaints involving his back, shoulders, and legs, but he consistently denied any prior injury or trauma and related his pain to work injuries.   During a 1993 worker's compensation claim, he also attributed his back, shoulder, and leg pain to an October 1991 work injury.  In a February 2009 statement, the Veteran reported that he neglected to mention his in-service accident during his early medical treatment because he did not understand what "trauma" meant, was advised by his worker's compensation attorney not to mention any accidents prior to the October 1991 work injury, and found it difficult to go to doctors for help.  The Board has considered these statements, but finds that the history provided by the Veteran in the context of contemporaneous medical treatment, such as during service and on examination in 1976, is much more credible than that provided more than 30 years later for compensation purposes.  Thus, his reported continuity of symptoms is not credible.  

Although the Veteran's reports of a continuity of symptoms since service are not credible, the record does contain some medical evidence in support of his claims.  In March 2008, the Veteran's primary care physician provided a statement in favor of the claims and noted that the Veteran related his complaints of low back, bilateral shoulder, and knee pain to the May 1974 jeep accident.  The Veteran had reported a history of problems since that time and stated that he was never able to fully use his right arm since the accident.  The private physician also noted that based on photographs and the Veteran's description of the accident it was probable he incurred significant injury.  The doctor also found that the Veteran's thickening of the left temple was due to trauma from the accident as it was likely a scar tissue plaque and not a sebaceous cyst.  

The Board finds that the March 2008 letter from the Veteran's private physician has little probative value and is outweighed by the other medical evidence of record.  There is no indication that the physician's medical opinion was made with consideration of the service treatment records or other evidence in the claims file.  Instead, it appears the private doctor based his opinion on the Veteran's own self-reported history and description of the in-service accident and his own belief that his disabilities were due to service.  As noted above, the Board has already found that the Veteran's reported history in this case is not credible.  The Court of Appeals for Veterans Claims (Court) has held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and includes a sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The March 2008 medical opinion of the private examiner is clearly not based on an accurate presentation of the facts and therefore has little probative value.  Furthermore, the Board notes that while the private physician stated that he reviewed photographs of the accident, his conclusion that "there was probably significant injury at the time" is purely speculative and cannot support the Veteran's claims.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In contrast, the Board finds that the opinion of the October 2007 VA examiner has the most probative value.  After reviewing the entire claims file and physically examining the Veteran, the VA examiner concluded that the Veteran's disabilities were not due to the in-service jeep accident and, in the case of the orthopedic disabilities, were instead related to fibromyalgia.  The examiner also found that the Veteran's left hand sensory complaints were due to a post-service October 1992 injury that fractured the Veteran's left wrist and required surgical intervention.  These determinations were based on a complete and accurate review of the facts involved in the case, including the Veteran's service treatment records, post-service medical records, and the Veteran's own statements.  The medical opinion of the October 2007 examiner is therefore afforded significant probative weight.  See Nieves-Rodriguez, supra. 

The Board has also considered the lay statements submitted by the Veteran in support of his claims.  These statements, from family, friends, and fellow soldiers who served with the Veteran on active duty service describe his gradual physical decline following service as well as his complaints of pain in the back and upper and lower extremities.  A September 2008 statement from the Veteran's Platoon Sergeant also noted that the May 1974 jeep accident resulted in the Veteran's hospitalization and treatment for severe pain and loss of mobility in the upper and lower extremities, as well as contusions and abrasions over the hands, legs, arms, and back.  The Sergeant stated that the Veteran was a changed soldier following the accident, and noted that he walked with a limp and used a cane.  

The Veteran's friends and family are competent to report their own recollections of the circumstances surrounding the May 1974 accident and its aftermath, but the Board notes that their statements were rendered many decades after the Veteran's injuries and, in many cases, are contradicted by the objective medical evidence of record.  For example, service records do not contain any indication that the Veteran was hospitalized following the jeep accident, and the Veteran reported during the April 1974 VA general medical examination that his treatment consisted only of outpatient first aid therapy.  The January 1975 separation examination and April 1976 VA examinations also did not identify any disabilities of the severity described by the Veteran's family and friends.  The probative weight of these statements is therefore diminished. 

The Board therefore finds that the balance of the evidence of record is against a finding that the Veteran's claimed disabilities were the result of active duty service.  The most probative evidence, the October 2007 opinion of the VA examiner, is against the claim and outweighs the March 2008 opinion of the Veteran's private physician and the statements submitted by his family and friends.  In addition, the Board has found that the Veteran's own history of a continuity of symptoms since service is not credible.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  Accordingly, the claims must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Service Connection Fibromyalgia

The Veteran contends that service connection is warranted for fibromyalgia claiming that it was incurred as a result of his in-service jeep accident.  As noted above, service treatment records document the Veteran's involvement in a jeep accident in May 1974 and subsequent treatment for pain in the arm.  There is no evidence of complaints or treatment related to fibromyalgia, and the January 1975 examination for separation did not show any abnormalities.  The Veteran also denied a history of painful joints, head injury, recurrent back pain, bone or joint deformities, a painful shoulder, or a trick knee in the January 1975 report of medical history.  

The record demonstrates the first two elements of service connection as the Veteran was diagnosed with fibromyalgia during an October 2007 VA examination and service records document the May 1974 jeep accident.  However, the Board finds that the evidence does not establish a link between the Veteran's current fibromyalgia and any incident of active duty service.  Post-service treatment records show that the Veteran was first diagnosed with probable fibromyalgia by a private physician in January 1993, almost 20 years after active service.  Although the October 2007 VA examiner also diagnosed fibromyalgia, the examiner provided a medical opinion that the Veteran's fibromyalgia was not due to any in-service injuries.  The examiner noted that fibromyalgia is a chronic pain disorder without a known etiology and there is nothing in the medical literature to support a link between fibromyalgia and a single event, such as the Veteran's in-service jeep accident.  

The Veteran has not pointed to any medical opinion evidence that supports his claim, and while the Board has considered his statements linking fibromyalgia to service, as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of chronic pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In addition, as discussed above, the Board has determined that the Veteran's reports of continuity of chronic pain since active service is not credible and therefore does not support his service-connection claim for fibromyalgia. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's fibromyalgia was many years after his separation from active duty service.  In addition, there is no competent medical evidence relating the Veteran's fibromyalgia to his active duty service.  In fact, the only medical opinion of record, that of the October 2007 VA examiner, weighs against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but has found that this history is not credible and concludes that the weight of the evidence is against a nexus between fibromyalgia and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b).



ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a right upper arm disability is reopened; to this extent, the appeal is granted.  

New and material evidence having been submitted, the claim for entitlement to service connection for a neurological disability of the left upper extremity is reopened; to this extent, the appeal is granted.  

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a bilateral shoulder disability is denied. 

Entitlement to service connection for a bilateral leg disability is denied. 

Entitlement to service connection for a forehead cyst is denied. 

Entitlement to service connection for a neurological disability of the left upper extremity is denied.

Entitlement to service connection for fibromyalgia is denied. 


REMAND

The Veteran contends that a compensable rating is warranted for his service-connected arthralgia of the mid-back as the disability is productive of severe pain and limited motion.  Upon VA examination in October 2007, the Veteran's thoracolumbar spine manifested left-sided spasms, pain, and limited motion.  The VA examiner also found that none of the Veteran's current back complaints were related to active duty service.  While the Board may not compensate the Veteran for nonservice-connected disorders, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The October 2007 VA examiner's opinion implies that the Veteran's service-connected back disability is not productive of any current symptomatology.  However, the record does not contain an explicit statement to this effect, and there is no indication that an effort was made to separate the symptomatology associated with the Veteran's service-connected and nonservice-connected disabilities.  

In addition, in June 2009, VA received a letter from one of the Veteran's VA healthcare providers at a VA Mental Hygiene Clinic.  The letter describes how the Veteran's service-connected back condition has worsened and is now productive of pain that prevents the Veteran from sitting or standing for more than half an hour.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Therefore, upon remand, the Veteran should be provided a new VA examination of his spine.  To the extent possible, the VA examiner should separate the symptomatology associated with the Veteran's service-connected mid-back arthralgia from that associated with his nonservice-connected back disabilities.  

Finally, the Board notes that the Veteran has not received notice regarding VA's duties to notify and assist with respect to his claim for an increased rating.  Upon remand, appropriate notice should be provided.  

Prior to scheduling the Veteran for examination, outstanding VA medical records should be added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should explain what, if any, information and evidence not previously submitted to the Secretary is necessary to substantiate the increased rating claim remaining on appeal.  The letter should also specifically inform the Veteran which portion of the evidence he is to provide and which portion, if any, the VA will attempt to obtain on his behalf.  The letter should explain how disability ratings and effective dates are established.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Tomah VA Medical Center, since April 29, 2009.  All records and/or responses received should be associated with the claims file.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected mid-back arthralgia.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include radiological studies) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes). He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether there is any ankylosis of the thoracolumbar spine or of the entire spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner should also identify any evidence of neuropathy, in either or both lower extremities, due to the Veteran's service-connected mid-back arthralgia.  

The examiner should, if possible, distinguish between symptoms attributable to the Veteran's service-connected mid-back arthralgia and those related to the nonservice-connected back disorders such as degenerative disc disease and arthritis.  The examiner should expressly indicate if it is not possible to make this differentiation and provide an explanation as to why it is not possible.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should clearly so state. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the increased rating claim remaining on appeal, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether "staged" rating, pursuant to the decision in Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and afford him the appropriate time period for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


